EXHIBIT 10.11
 
 
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August ___,
2012, is by and between Computer Vision Systems Laboratories Corp., a Florida
corporation (the “Company”), and Rochon Capital Partners, Ltd.
(“Investor”).  Each party to this Agreement is sometimes individually referred
to herein as a “Party” and collectively as the “Parties.”
 
RECITALS.  The Company and Investor are parties to a Stock Exchange Agreement,
dated as of August __, 2012 (the “Stock Exchange Agreement”), pursuant to which
Investor is being issued at least 986,365,354 shares of Common Stock (as defined
below) of the Company, which shares shall be issued in two tranches.  In
connection with the consummation of the transactions contemplated by the Stock
Exchange Agreement, and pursuant to the terms of the Stock Exchange Agreement,
the parties desire to enter into this Agreement in order to grant certain
registration rights to Investor as set forth below.
 
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby covenant and agree as follows:
 
1. Defined Terms.  As used in this Agreement, the following terms shall have the
following meanings:
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).
 
“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.
 
“Common Stock” means the common stock, $0.0001 par value per share, of the
Company and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).
 
“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.
 
“Demand Registration” has the meaning set forth in Section 2(b).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.
 
 
1

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Investor” has the meaning set forth in the preamble.
 
“Long Form Registration” has the meaning set forth in Section 2(a).
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
“Piggyback Registration” has the meaning set forth in Section 3(a).
 
“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.
 
“Registrable Securities” means (a) any shares of Common Stock held by Investor
(or any assignee or transferee of any Registrable Securities) or issuable upon
conversion, exercise or exchange of options, warrants, convertible securities or
exchangeable securities owned by Investor (or any assignee or transferee of any
Registrable Securities) at any time, and (b) any shares of Common Stock issued
or issuable with respect to any shares described in subsection (a) above by way
of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization (it
being understood that for purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Securities whenever such Person has the right to
then acquire or obtain from the Company any Registrable Securities, whether or
not such acquisition has actually been effected).
 
“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.
 
“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 6.
 
“Short-Form Registrations” has the meaning set forth in Section 2(b).
 
“Stock Exchange Agreement” has the meaning set forth in the recitals.
 
2. Demand Registration.
 
(a) At any time after the date of this Agreement, holders of at least 25% of the
Registrable Securities then outstanding may request registration under the
Securities Act of all or any portion of the Registrable Securities on Form S-1
or any successor form thereto (each a “Long-Form Registration”).  Each request
for a Long-Form Registration shall specify the approximate number of Registrable
Securities required to be registered. Upon receipt of such request, the Company
shall promptly (but in no event later than five (5) days following receipt
thereof) deliver notice of such request to all other holders of Registrable
Securities who shall then have fifteen (15) days from the date such notice is
given to notify the Company in writing of their desire to be included in such
registration. The Company shall cause a Registration Statement on Form S-1 (or
any successor form) to be filed within thirty (30) days after the date on which
the initial request is given and shall use its best efforts to cause such
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter. The Company shall not be required to effect a Long-Form
Registration more than two (2) times under this Agreement; provided, that a
Registration Statement shall not count as a Long-Form Registration requested
under Section 2(a) unless and until it has become effective and the holders
requesting such registration are able to register and sell all of the
Registrable Securities requested to be included in such registration.
 
(b) The Company shall use its best efforts to qualify and remain qualified to
register securities under the Securities Act pursuant to a Registration
Statement on Form S-3 or any successor form thereto. At such time as the Company
shall have qualified for the use of a Registration Statement on Form S-3, the
holders of Registrable Securities shall have the right to request an unlimited
number of registrations of the Registrable Securities on Form S-3 or any similar
short-form registration (each a “Short-Form Registration” and, together with
each Long-Form Registration, a “Demand Registration”). Each request for a
Short-Form Registration shall specify the approximate number of Registrable
Securities requested to be registered. Upon receipt of any such request, the
Company shall promptly (but in no event later than five (5) days following
receipt thereof) deliver notice of such request to all other holders of
Registrable Securities who shall then have fifteen (15) days from the date such
notice is given to notify the Company in writing of their desire to be included
in such registration. The Company shall cause a Registration Statement on Form
S-3 (or any successor form) to be filed within thirty (30) days after the date
on which the initial request is given and shall use its best efforts to cause
such Registration Statement to be declared effective by the Commission as soon
as practicable thereafter.
 
(c) The Company shall not be obligated to effect any Demand Registration within
ninety (90) days after the effective date of a previous Demand Registration or a
previous Piggyback Registration in which holders of Registrable Securities were
permitted to register, and actually sold, at least twenty-five percent (25%) of
the shares of Registrable Securities requested to be included therein.  The
Company may postpone for up to sixty (60) days the filing or effectiveness of a
Registration Statement for a Demand Registration if the Company’s Board
determines in its reasonable good faith judgment that such Demand Registration
would (i) materially interfere with a significant acquisition, corporate
organization or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act;
provided, however, that in such event the holders of a majority of the
Registrable Securities initiating such Demand Registration shall be entitled to
withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as one of the permitted Demand Registrations
hereunder and the Company shall pay all registration expenses in connection with
such registration.  The Company may delay a Demand Registration hereunder only
once in any period of twelve (12) consecutive months.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) If the holders of the Registrable Securities initially requesting a Demand
Registration elect to distribute the Registrable Securities covered by their
request in an underwritten offering, they shall so advise the Company as a part
of their request made pursuant to Section 2(a) or Section 2(b), and the Company
shall include such information in its notice to the other holders of Registrable
Securities. The holders of a majority of the Registrable Securities initially
requesting the Demand Registration shall select the investment banking firm or
firms to act as the managing underwriter or underwriters in connection with such
offering.
 
(e) The Company shall not include in any Demand Registration any securities
which are not Registrable Securities without the prior written consent of the
holders of a majority of the Registrable Securities initially requesting such
registration, which consent shall not be unreasonably withheld or delayed. If a
Demand Registration involves an underwritten offering and the managing
underwriter of the requested Demand Registration advises the Company and the
holders of Registrable Securities in writing that in its opinion the number of
shares of Common Stock proposed to be included in the Demand Registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such underwritten offering and/or
the number of shares of Common Stock proposed to be included in such
registration would adversely affect the price per share of the Registrable
Securities proposed to be sold in such underwritten offering, the Company shall
include in such Demand Registration (i) first, the number of shares of Common
Stock that the holders of Registrable Securities propose to sell, and (ii)
second, the number of shares of Common Stock proposed to be included therein by
any other Persons (including shares of Common Stock to be sold for the account
of the Company and/or other holders of Common Stock) allocated among such
Persons in such manner as they may agree. If the managing underwriter determines
that less than all of the Registrable Securities proposed to be sold can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated pro rata among the respective holders thereof
on the basis of the number of Registrable Securities owned by each such holder.
 
3. Piggyback Registration.
 
(a) Whenever the Company proposes to register any shares of its Common Stock
under the Securities Act (other than a registration effected solely to implement
an employee benefit plan or a transaction to which Rule 145 of the Securities
Act is applicable, or a Registration Statement on Form S-4, S-8 or any successor
form thereto or another form not available for registering the Registrable
Securities for sale to the public), whether for its own account or for the
account of one or more stockholders of the Company and the form of Registration
Statement to be used may be used for any registration of Registrable Securities
(a “Piggyback Registration”), the Company shall give prompt written notice (in
any event no later than five (5) days prior to the filing of such Registration
Statement) to the holders of Registrable Securities of its intention to effect
such a registration and, subject to Section 3(b) and Section 3(c), shall include
in such registration all Registrable Securities with respect to which the
Company has received written requests for inclusion from the holders of
Registrable Securities within fifteen (15) days after the Company’s notice has
been given to each such holder.  A Piggyback Registration shall not be
considered a Demand Registration for purposes of Section 2 of this Agreement.
 
(b) If a Piggyback Registration is initiated as a primary underwritten offering
on behalf of the Company and the managing underwriter advises the Company and
the holders of Registrable Securities (if any holders of Registrable Securities
have elected to include Registrable Securities in such Piggyback Registration)
in writing that in its opinion the number of shares of Common Stock proposed to
be included in such registration, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock which can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the number of shares of Common Stock that the Company
proposes to sell; (ii) second, the number of shares of Common Stock requested to
be included therein by holders of Registrable Securities, allocated pro rata
among all such holders on the basis of the number of Registrable Securities
owned by each such holder or in such manner as they may otherwise agree; and
(iii) third, the number of shares of Common Stock requested to be included
therein by holders of Common Stock (other than holders of Registrable
Securities), allocated among such holders in such manner as they may agree;
provided, however, that in any event the holders of Registrable Securities shall
be entitled to register at least 80% of the securities to be included in any
such registration.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) If a Piggyback Registration is initiated as an underwritten offering on
behalf of a holder of Common Stock other than Registrable Securities, and the
managing underwriter advises the Company in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities and all other shares of Common Stock
proposed to be included in such underwritten offering, exceeds the number of
shares of Common Stock which can be sold in such offering and/or that the number
of shares of Common Stock proposed to be included in any such registration would
adversely affect the price per share of the Common Stock to be sold in such
offering, the Company shall include in such registration (i) first, the number
of shares of Common Stock requested to be included therein by the holder(s)
requesting such registration and by the holders of Registrable Securities,
allocated pro rata among such holders on the basis of the number of shares of
Common Stock (on a fully diluted, as converted basis) and the number of
Registrable Securities, as applicable, owned by all such holders or in such
manner as they may otherwise agree; and (ii) second, the number of shares of
Common Stock requested to be included therein by other holders of Common Stock,
allocated among such holders in such manner as they may agree.
 
(d) If any Piggyback Registration is initiated as a primary underwritten
offering on behalf of the Company, the Company shall select the investment
banking firm or firms to act as the managing underwriter or underwriters in
connection with such offering.
 
4. Lock-up Agreement.  Each holder of Registrable Securities agrees that in
connection with any public offering of the Company’s Common Stock or other
equity securities, and upon the written request of the managing underwriter in
such offering, such holder shall not, without the prior written consent of such
managing underwriter, during the period commencing ten (10) days prior to the
effective date of such registration and ending on the date specified by such
managing underwriter (such period not to exceed ninety (90) days in the case of
any registration), (a) offer, pledge, sell, contract to sell, grant any option
or contract to purchase, purchase any option or contract to sell, hedge the
beneficial ownership of or otherwise dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into, exercisable for or
exchangeable for shares of Common Stock held immediately before the
effectiveness of the registration statement for such offering, or (b) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of such securities, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise. The
foregoing provisions of this Section 4 shall not apply to sales of Registrable
Securities to be included in such offering pursuant to Section 2(a), Section
2(b) or Section 3(a), and shall be applicable to the holders of Registrable
Securities only if all officers and directors of the Company and all
stockholders owning more than 5% of the Company’s outstanding Common Stock are
subject to the same restrictions. Each holder of Registrable Securities agrees
to execute and deliver such other agreements as may be reasonably requested by
the Company or the managing underwriter which are consistent with the foregoing
or which are necessary to give further effect thereto. Notwithstanding anything
to the contrary contained in this Section 4, each holder of Registrable
Securities shall be released, pro rata, from any lock-up agreement entered into
pursuant to this Section 4 in the event and to the extent that the managing
underwriter or the Company permit any discretionary waiver or termination of the
restrictions of any lock-up agreement pertaining to any officer, director or
holder of greater than 5% of the outstanding Common Stock.
 
5. Registration Procedures.  If and whenever the holders of Registrable
Securities request that any Registrable Securities be registered pursuant to the
provisions of this Agreement, the Company shall use its best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof, and pursuant thereto the Company
shall as soon as practicable:
 
(a) subject to Section 2(a) and Section 2(b), prepare and file with the
Commission a Registration Statement with respect to such Registrable Securities
and use its best efforts to cause such Registration Statement to become
effective;
 
 
5

--------------------------------------------------------------------------------

 
 
(b) prepare and file with the Commission such amendments, post-effective
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for a period of not less than ninety (90) days, or if
earlier, until all of such Registrable Securities have been disposed of and to
comply with the provisions of the Securities Act with respect to the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement;
 
(c) at least five (5) business days before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to one counsel selected
by holders of a majority of  such Registrable Securities copies of such
documents proposed to be filed, which documents shall be subject to the review,
comment and approval of such counsel;
 
(d) notify each selling holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;
 
(e) furnish to each selling holder of Registrable Securities such number of
copies of the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and any supplement thereto (in each case including all
exhibits and documents incorporated by reference therein) and such other
documents as such seller may request in order to facilitate the disposition of
the Registrable Securities owned by such seller;
 
(f) use its best efforts to register or qualify such Registrable Securities
under such other securities or “blue sky” laws of such jurisdictions as any
selling holder requests and do any and all other acts and things which may be
necessary or advisable to enable such holders to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such holders;
provided, that the Company shall not be required to qualify generally to do
business, subject itself to general taxation or consent to general service of
process in any jurisdiction where it would not otherwise be required to do so
but for this Section 5(f);
 
(g) notify each selling holder of such Registrable Securities, at any time when
a Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such holder, the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;
 
(h) make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such Registration Statement;
 
(i) provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Securities not later than the effective date of such
registration;
 
 
6

--------------------------------------------------------------------------------

 
 
(j) use its best efforts to cause such Registrable Securities to be listed on
each securities exchange on which the Common Stock is then listed or, if the
Common Stock is not then listed, on a national securities exchange selected by
the holders of a majority of such Registrable Securities;
 
(k) in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the holders of such Registrable
Securities or the managing underwriter of such offering request in order to
expedite or facilitate the disposition of such Registrable Securities
(including, without limitation, making appropriate officers of the Company
available to participate in “road show” and other customary marketing activities
(including one-on-one meetings with prospective purchasers of the Registrable
Securities);
 
(l) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and make available to its stockholders an earnings
statement (in a form that satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder) no later than thirty (30) days after the
end of the 12-month period beginning with the first day of the Company’s first
full fiscal quarter after the effective date of such Registration Statement,
which earnings statement shall cover said 12-month period, and which requirement
will be deemed to be satisfied if the Company timely files complete and accurate
information on Forms 10-Q, 10-K and 8-K under the Exchange Act and otherwise
complies with Rule 158 under the Securities Act; and
 
(m) furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Company’s outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Company’s counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Company’s independent certified public accountants in form and substance as is
customarily given in accountants’ letters to underwriters in underwritten public
offerings;
 
(n) without limiting Section 5(f) above, use its best efforts to cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;
 
(o) notify the holders of Registrable Securities promptly of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus or for additional information;
 
(p) advise the holders of Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
 
(q) permit Investor, in Investor’s sole and exclusive judgment, to participate
in the preparation of such Registration Statement and to require the insertion
therein of language, furnished to the Company in writing, which in the
reasonable judgment of Investor and Investor’s counsel should be included; and
 
 
7

--------------------------------------------------------------------------------

 
 
(r) otherwise use its best efforts to take all other steps necessary to effect
the registration of such Registrable Securities contemplated hereby.
 
6. Expenses.  All expenses (other than Selling Expenses) incurred by the Company
in complying with its obligations pursuant to this Agreement and in connection
with the registration and disposition of Registrable Securities, including,
without limitation, all registration and filing fees, underwriting expenses
(other than fees, commissions or discounts), expenses of any audits incident to
or required by any such registration, fees and expenses of complying with
securities and “blue sky” laws, printing expenses, fees and expenses of the
Company’s counsel and accountants and fees and expenses of one counsel for the
holders of Registrable Securities participating in such registration as a group
(selected by, in the case of a registration under Section 2(a), the holders of a
majority of the Registrable Securities initially requesting such registration,
and, in the case of all other registrations hereunder, the holders of a majority
of the Registrable Securities included in the registration), shall be paid by
the Company.  All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such holder.
 
7. Indemnification.
 
(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder’s failure to deliver a copy of the
Registration Statement, Prospectus, free-writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished such holder with a sufficient number of copies of the
same prior to any written confirmation of the sale of Registrable Securities.
 
(b) In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify and hold harmless, the Company, each
director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of Registrable Securities and each Person who controls any
of the foregoing Persons within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided, however, that the
obligation to indemnify shall be several, not joint and several, for each holder
and shall be limited to the net proceeds (after underwriting fees, commissions
or discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action involving a claim referred to in this Section 7, such indemnified
party shall, if a claim in respect thereof is made against an indemnifying
party, give written notice to the latter of the commencement of such action. The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and to assume the defense of the
claims in any such action that are subject or potentially subject to
indemnification hereunder, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and after written notice from the indemnifying party to
such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof; provided, however, that if (i) any indemnified party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are additional to or conflict with
those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.
 
(d) If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, however, that the
maximum amount of liability in respect of such contribution shall be limited, in
the case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation shall be entitled to contribution from any Person.
 
 
9

--------------------------------------------------------------------------------

 
 
8. Participation in Underwritten Registrations.  No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided, however, that no
holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its shares of Common Stock to be sold in the offering
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 7.
 
9. Rule 144 Compliance.  With a view to making available to the holders of
Registrable Securities the benefits of Rule 144 under the Securities Act and any
other rule or regulation of the Commission that may at any time permit a holder
to sell securities of the Company to the public without registration or pursuant
to a registration on Form S-3 (or any successor form), the Company shall:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
Registration Date;
 
(b) use best efforts to file with the Commission in a timely manner all reports
and other documents required of the Company under the Securities Act and the
Exchange Act, at any time after the Company has become subject to such reporting
requirements; and
 
(c) furnish to any holder so long as the holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company as such holder may request in connection with the
sale of Registrable Securities without registration.
 
10. Preservation of Rights.  The Company shall not (a) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder, or (b) enter into any agreement, take any action, or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the holders of Registrable
Securities in this Agreement.
 
11. Termination.  This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, however, that the provisions of Section 6 and Section 7 shall survive
any such termination.
 
12. Notices.  All notices, requests, claims, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been given
(a) when delivered by hand (with written confirmation of receipt); (b) when
received by the addressee if sent by a nationally recognized overnight courier
(receipt requested); (c) on the date sent by facsimile or e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the addresses indicated
below (or at such other address for a Party as shall be specified by like
notice).
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company:
Computer Vision Systems Laboratories Corp.
101 Plaza Real South
Suite 201
Boca Raton, FL  33432
Facsimile:  ____________
Attention:  President
 
with a copy to:
Hamilton & Associates Law Group, P.A.
101 Plaza Real South
Suite 201
Boca Raton, FL  33432
Facsimile:  954-369-1131
E-mail:  lawrocks@aol.com
Attention:  Brenda Hamilton, Esq.
 
If to Investor:
Rochon Capital Partners, Ltd.
2400 North Dallas Parkway
Suite 230
Plano, Texas 75093-4371
Facsimile:  972-398-7121
Attention:  Heidi Hafer, Esq.
 
with a copy to:
Gardere Wynne Sewell LLP
3000 Thanksgiving Tower
1601 Elm Street
Dallas, Texas  75201
Telecopy:  214-999-3670
Attn:  Douglas D. Haloftis, Esq.
 

If to any holder of Registrable Securities other than Investor, then to such
holder’s address as set forth on the Company’s records or as otherwise provided
by any such holder.
 
 
11

--------------------------------------------------------------------------------

 
 
13. Entire Agreement.  This Agreement, together with the Stock Exchange
Agreement and any related exhibits and schedules thereto, constitute the entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. Notwithstanding the
foregoing, in the event of any conflict between the terms and provisions of this
Agreement and those of the Stock Exchange Agreement, the terms and conditions of
the Stock Exchange Agreement shall control.
 
14. Successor and Assigns.  This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Investor may transfer Registrable Securities to one or more
transferees and any transferee of Registrable Securities shall have all rights
granted hereunder with respect to any such transferred Registrable Securities;
provided, however, that (a) Investor shall retain all rights hereunder with
respect to any Registrable Securities retained by Investor and (b) any such
transferee shall be required to execute a counterpart to this Agreement
whereupon such transferee shall be subject to the restrictions contained in, and
be bound by, this Agreement as if such transferee had originally been a Party to
this Agreement as a holder of Registrable Securities.
 
15. No Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement; provided, however, any transferee of Investor
shall have rights hereunder as described in Section 14.
 
16. Headings.  The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
17. Amendment, Modification and Waiver.  Except as may otherwise be provided
herein, no provision of this Agreement may be waived, amended, modified, or
supplemented except in a written instrument signed by the Company and the
holders of a majority of the Registrable Securities.  No waiver by any Party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
18. Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy,
such invalidity, illegality or unenforceability shall not affect any other term
or provision of this incapable of being enforced, Agreement or invalidate or
render incapable of being enforced such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are fulfilled to the extent possible.
 
 
12

--------------------------------------------------------------------------------

 
 
19. Remedies.  In addition to being entitled to exercise all rights granted by
law, including recovery of damages, each holder of Registrable Securities shall
be entitled to specific performance under this Agreement.  The Parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach by it of the provisions of this Agreement and the Company
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.
 
20. Governing Law; Submission to Jurisdiction.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Florida without reference to principles of
conflicts of laws, provisions, or rules (whether of the State of Florida or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than those of the State of Florida.
 
(b) Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted in the
federal courts of the United States or the courts of the State of Florida in
each case located in Palm Beach County, Florida, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court.  The Parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
21. Waiver of Jury Trial.  Each Party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Party certifies and acknowledges that
(a) no representative of any other Party has represented, expressly or
otherwise, that such other Party would not seek to enforce the foregoing waiver
in the event of a legal action, (b) such Party has considered the implications
of this waiver, (c) such Party makes this waiver voluntarily, and (d) such Party
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 21.
 
22. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
 


[SIGNATURE PAGE FOLLOWS]
 
 
13

--------------------------------------------------------------------------------

 
    
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.
 

  COMPUTER VISION SYSTEMS LABORATORIES CORP.          
 
By:  _______________________________________________             Printed
Name:________________________________________            
Title:_______________________________________________             ROCHON CAPITAL
PARTNERS, LTD.           By:  John Rochon Management, Inc., its general partner
          _________________________________________________     By: John P.
Rochon    
Its: President
 

 
 
15

--------------------------------------------------------------------------------